Citation Nr: 0820471	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to Dependence and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1943 
to December 1945.  He died on February [redacted], 2004.  The 
appellant is the veteran's widow.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the RO.  

An April 29, 2008 Motion to advance this case on the Board's 
docket was granted on June 2, 2008 due to the appellant's 
age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

For reasons to be discussed, the issue of service connection 
for the cause of the veteran's death is being remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



FINDINGS OF FACT

1.  A March 2000 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) effective on May 21, 1998.  

2.  The veteran died on February [redacted], 2004, less than 10 years 
after the service-connection for PTSD and a TDIU rating had 
been granted.  

3.  The appellant has neither identified clear and 
unmistakable error in an earlier VA rating decision, nor 
asserted having additional service treatment records or other 
circumstances to warrant an earlier date for the assignment 
of a TDIU rating in this case.  



CONCLUSION OF LAW

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
must be denied by operation of law.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

The notice and duty to assist provisions of VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  The Board does not outline the 
version of 38 C.F.R. § 3.22(b) in effect at the time of the 
filing of the claim, as the current version clarifies and 
provides additional meanings of "entitled to receive," and 
the analysis of this case would not be different under the 
prior version.  See 70 Fed. Reg. 72220 (Dec. 2, 2005).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received several years after that date.  

The veteran was separated from service in December 1945; 
service connection for post-traumatic stress disorder (PTSD) 
was granted by rating decision in August 1999 and a 30 
percent evaluation was granted effective on May 21, 1998, the 
date of claim.  

A November 1999 rating decision granted a 70 percent rating 
for the service-connected PTSD, effective on May 21, 1998.  A 
March 2000 rating decision granted a TDIU rating, due to the 
service-connected PTSD, effective on May 21, 1998.  The 
veteran died in February 2004.  

Accordingly, service-connected disorder was not rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death and was not continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.  

In addition, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in section 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actually receiving 
compensation benefits is shown or asserted by the appellant 
to be applicable in the present case.  

While the appellant contends that there was clear and 
unmistakable error in the failure to grant service connection 
for rheumatic fever/heart disease in 1947, she has not argued 
with specificity as to any such error of fact or law.  
Without more than general assertions of improper weighing of 
the evidence, no earlier VA rating decision is subject to 
review in connection with the claim for DIC benefits.  

Additionally, there has not been newly associated service 
medical records, and the veteran was receiving his total 
compensation rating (but not for 10 years) prior to his 
death.  Therefore, the provisions of 38 C.F.R. § 3.22(b) are 
not for favorable application in this case.  

Based on this record, there is no legal basis in this case 
for granting DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  Consequently, the law is dispositive in this matter, 
and the claims must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



ORDER

The claim DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied by operation of law.  




REMAND

The veteran died in February 2004 due to arteriosclerotic 
heart disease.  At the time of his death, he was service 
connected for PTSD, 70 percent disabling; a shrapnel wound 
scar of the left cheek, 10 percent disabling; and a shrapnel 
scar of the left hand, noncompensably disabling.  

A review of the claims file reveals a notation in April 1943 
of probable organic heart disease, and an electrocardiogram 
in May 1943 reported possible myocardial damage.  There was 
no significant heart abnormality on discharge chest x-ray in 
December 1945, at which time rheumatic fever was noted.  

The veteran's cardiovascular system was noted to be normal on 
VA examinations in March 1946 and January 1947.  Probable 
arteriosclerotic heart disease was diagnosed on VA 
examination in October 1961.  

The Board would note that there is no nexus opinion on file 
on whether the heart disease that caused the veteran's death 
was causally related to service or to service-connected PTSD, 
as is now called for by VCAA.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she provide the names, 
addresses and approximate dates of 
treatment for any additional health care 
providers, including VA, who may possess 
additional records pertinent to her 
claim for service connection for the 
cause of the veteran's death.  After 
obtaining any necessary authorization 
from the appellant for the release of 
any private medical records, the RO 
should obtain and associate with the 
file all records that are not currently 
on file.  The appellant also should be 
informed that she may submit medical 
opinion or other competent evidence to 
support her claim of service connection 
for the cause of the veteran's death.  

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the 
veteran's death.  If the issue continues 
to be denied, the RO should provide the 
appellant and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  






 Department of Veterans Affairs


